PER CURIAM.
James Hedman Clark appeals the district court’s1 dismissal of his civil rights complaint. Upon de novo review, see Reis v. Walker, 491 F.3d 868, 870 (8th Cir.2007), we agree with the district court that Clark failed to state a claim upon which relief could be granted. Accordingly, we affirm. See 8th Cir. R. 47B. We also grant appellees’ motions to strike, and we deny Clark’s pending motions.

. The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri.